FORD, District Judge.
The plaintiffs seek an injunction against and damages for infringement on July 5, 1937, in count one of the copyright of a musical composition entitled “How Could You” and in count two of “The Merry Go Round Broke Down.” After due notice was given to the defendant, the case came on for hearing on October 14, 1938, and neither the defendant nor counsel for the defendant appeared at the time of trial. The plaintiffs offered and I received in evidence the copyright certificate and oral testimony of Stewart H. Meyers, an investigator for the'plaintiff Society.
In view of the unilateral hearing, I do not make detailed findings of fact, but intend that this memorandum will meet the requirements of Equity Rule 70%, 28 U.S.C. A. following section 723. In the event of further proceedings herein, more detailed findings will be made upon the request of either party or upon the Court’s own motion.
The evidence discloses and I find that the plaintiffs are the owners of a valid copyright, as alleged, and are entitled to sue; that the copyright was infringed by the defendant, Ridgway Construction Company, on July 5, 1937, by the defendant giving public performance and rendition for profit of the compositions above named, to wit: “How Could You” and “The Merry Go Round Broke Down.”
I conclude that under Title 17 U.S.C.A. § 25, first, the plaintiffs are entitled to the injunction which they seek; and, second, they are entitled to the minimum statutory damages of two hundred fifty (250) dollars on each count.
A decree may be entered in accordance with the prayer for an injunction, and directing the defendant to pay the plaintiffs the sum of two hundred fifty (250) dollars in each count. The decree should also provide for an attorney’s fee of fifty (50) dollars, and costs of suit. Title 17 U.S.C.A. § 40.